                Case 4:20-cv-05178-JST Document 47 Filed 05/25/21 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RENÉE E. ROSENBLIT, State Bar #304983
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone: (415) 554-3853 [Rosenblit]
                   (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       renee.rosenblit@sfcityatty.org
 8                 ryan.stevens@sfcityatty.org

 9   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
10

11
                                         UNITED STATES DISTRICT COURT
12
                                      NORTHERN DISTRICT OF CALIFORNIA
13
      PATRINA HARRISON,                               Case No. 20-cv-05178 JST
14
              Plaintiff,                              STIPULATION FOR ADDITIONAL TIME TO
15                                                    RESPOND TO PLAINTIFF’S AMENDED
              vs.                                     COMPLAINT
16
      CITY AND COUNTY OF SAN                          Trial Date:         Not Set
17    FRANCISCO,

18            Defendant.

19
20

21

22

23

24

25

26

27

28
      Stipulation for Additional Time to Respond       1                         n:\lit\li2020\210069\01534316.docx
      Case No. 20-cv-05178 JST
                Case 4:20-cv-05178-JST Document 47 Filed 05/25/21 Page 2 of 2




 1           The parties agree and stipulate that Defendants have until June 15, 2021 to respond to

 2   Plaintiff’s amended complaint.

 3

 4   Dated: May 25, 2021
 5                                                       DENNIS J. HERRERA
                                                         City Attorney
 6                                                       MEREDITH B. OSBORN
                                                         Chief Trial Deputy
 7                                                       RENÉE E. ROSENBLIT
                                                         RYAN STEVENS
 8
                                                         Deputy City Attorneys
 9

10                                                 By:          /s/ Renee E. Rosenblit
                                                         RENÉE E. ROSENBLIT
11                                                       Attorneys for Defendant
                                                         CITY AND COUNTY OF SAN FRANCISCO
12

13
     Dated: May 25, 2021
14
                                                                 /s/ Patrina Harrison
15                                                       PATRINA HARRISON
16                                                       Plaintiff in Pro Per

17                                                       **I, Renée E. Rosenblit, am the ECF user whose
                                                         identification and password are used to file the foregoing
18                                                       documents. Pursuant to Civil Local Rule 5.1(i), I hereby
                                                         attest that concurrence in the filing of these document(s)
19                                                       has been obtained from each of its signatories.

20

21

22

23

24

25

26

27

28
      Stipulation for Additional Time to Respond                2                          n:\lit\li2020\210069\01534316.docx
      Case No. 20-cv-05178 JST
